IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1258
                               Filed April 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYRELLE RICHARDSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Tamra J. Roberts,

Judge.



      A defendant appeals his sentence following a guilty plea. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                          2


SCHUMACHER, Judge.

       Tyrelle Richardson appeals his sentence, claiming the district court abused

its discretion when it sentenced him to prison rather than probation. We find the

district court did not abuse its discretion. We affirm.

I.     Background Facts & Proceedings

       A criminal complaint was filed against Richardson on July 19, 2019, alleging

Richardson had intentionally driven his car into a police vehicle while trying to avoid

apprehension. Richardson entered a plea of not guilty on January 6, 2021. The

next day, the State filed a trial information charging Richardson with criminal

mischief in the second degree, as a habitual offender.            The State offered

Richardson a plea deal, in which Richardson would plead guilty as charged and

pay restitution in the amount of $8562.25 to the city of Davenport. Under the plea

agreement, the State was free to make any sentencing recommendation but

agreed not to pursue the habitual offender enhancement. Richardson pled guilty

in April 2021.

       A presentence investigation report (PSI) filed in July contained

Richardson’s previous criminal history, including convictions for robbery, theft, and

drug-related charges. The report noted that Richardson had plans to obtain his

commercial driver’s license. The PSI “guardedly recommend[ed]” probation.

       Following a sentencing hearing held in September, the court sentenced

Richardson to five years in prison. Richardson appeals.1


1 The amendments to Iowa Code § 814.6 (Supp. 2019) apply to Richardson’s
appeal. But because he is challenging his sentence, rather than his guilty plea, he
has shown good cause for his appeal. See State v. Damme, 944 N.W.2d 98, 105
(Iowa 2020).
                                          3


II.    Standard of Review

       “We review sentencing decisions for abuse of discretion or defect in the

sentencing procedure. An abuse of discretion will only be found when a court acts

on grounds clearly untenable or to an extent clearly unreasonable. We give

sentencing decisions by a trial court a strong presumption in their favor.” State v.

Hopkins, 860 N.W.2d 550, 553 (Iowa 2015) (citations and quotation omitted). “On

our review, we do not decide the sentence we would have imposed, but whether

the sentence imposed was unreasonable.” Id. at 554 (citing State v. Formaro, 638

N.W.2d 720, 725 (Iowa 2002)).

III.   Discussion

       Richardson alleges the district court abused its discretion when sentencing

him to prison rather than probation. In particular, he claims the district court should

have adopted the recommendation in the PSI. He points both to his willingness to

pay restitution and professed desire to improve his behavior as mitigating factors.

       Our courts have long recognized factors relevant to sentencing include “the

nature of the offense, the attending circumstances, defendant’s age, character and

propensities and chance of [the defendant’s] reform.” Id. (alteration in original)

(quoting State v. August, 589 N.W.2d 740, 744 (Iowa 1999)). Other factors courts

may consider include the defendant’s employment and family circumstances,

mental health and substance abuse, and “other factors as are appropriate.” Iowa

Code § 907.5 (2019). The district court should consider all relevant factors when

seeking to “provide [the] maximum opportunity for the rehabilitation of the

defendant and protection of the community from further offenses by the defendant

and others.” Id.
                                         4


       The district court made these findings during sentencing:

       Specifically in this case, the Court has considered the defendant’s
       age, the nature of the offense, his criminal history, which is—I guess
       it’s somewhat lengthy, but it seems to be quite concerning the types
       of charges that he’s pled guilty to in the past or have been found
       guilty of in the past. The Court is concerned with the actual
       underlying allegations of this case to which the defendant has pled
       guilty. The Court finds there’s a need for a more specific and general
       deterrence.

       Here, the district court focused on the defendant’s age, circumstances of

the offense, the need for deterrence, and Richardson’s criminal history—all

appropriate considerations. It was not unreasonable to conclude Richardson’s

conduct—intentionally striking a police vehicle with his car while trying to avoid

arrest—coupled with his criminal history, warranted a term of incarceration. See

Hopkins, 860 N.W.2d at 555 (recognizing “the seriousness and gravity of the

offense is an important factor” during sentencing).

       As to Richardson’s assertion about the recommendation for probation

contained in the PSI, courts can and should consider the recommendation and

other relevant information in the PSI. Here, the district court expressly noted

consideration of the PSI, stating, “I have reviewed the [PSI] and have considered

the information contained therein.” While the report is relevant, “a sentencing court

is not bound to follow a sentencing recommendation” in the PSI. Id. at 557. We

determine the district court did not abuse its discretion by declining to follow the

recommendation in the PSI.

       AFFIRMED.